DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 04/11/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claims 39, 40, 42, 44-51, 53-55, and 57-60 over Dalziel et al. and Sagi et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 39, 40, 42, 44-51, 53-55, and 57-60
Withdrawn claims: None
Previously cancelled claims: 1-38, 41, 43, 52, and 56
Newly cancelled claims: None
Amended claims: 39 and 50
New claims: None
Claims currently under consideration: 39, 40, 42, 44-51, 53-55, and 57-60
Currently rejected claims: None
Allowed claims: 39, 40, 42, 44-51, 53-55, and 57-60

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as presently amended to clarify that the inner coating layer must be in direct contact with the ACC core and then the second layer is in contact with the inner layer, considered together with Applicant’s arguments indicating that such a configuration of coating layers unexpectedly enhances the stability of the ACC core in certain environments due to an interaction between the ACC core and the hydrophilic inner layer (Applicant’s Remarks, p. 8, ¶3) and an isolating effect of the hydrophobic lipid layer (Applicant’s Remarks, p. 8, ¶4), are determined to be novel and non-obvious over the prior art due to the unexpected stability of ACC achieved by the claimed configuration. Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793